Name: Commission Regulation (EEC) No 942/90 of 11 April 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/52 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 942/90 of 11 April 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 831 /90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 Q, as last amended by Regulation (EEC) No 922/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 12 April 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities . Article 2 This Regulation shall enter into force on 12 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . O OJ No L 86, 31 . 3 . 1990, p. 24. 0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 59, 8 . 3 . 1990, p . 39 . (8) OJ No L 94, 11 . 4. 1990, p. 20 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 12. 4. 90 Official Journal of the European Communities No L 96/53 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (&lt;) 5th period 9 (') 1 . Gross aids (ECU):  Spain  Portugal Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 20,000 47,61 52,76 965,74 150,97 178,60 16,803 11,385 32 998 3 175,24 178,89 2 782,68 0,00 4 137,65 1,170 0,000 20,000 47,61 52,76 965,74 150,93 178,60 16,799 11,352 32 985 3 145,97 178,89 2 783,38 0,00 4 135,92 1,170 0,000 18,000 42,93 47,48 869,17 135,23 160,74 15,051 9,625 29 482 2 648,66 178,89 2483,33 0,00 3 700,96 1,770 0,000 15,000 35,92 39,57 724,31 111,93 133,95 12,458 7,482 25 680 2 633,85 270,63 2110,61 0,00 3 264,46 1,770 0,000 15,000 35,92 39,57 724,31 111,93 133,95 12,458 7,482 25 680 2 633,85 270,63 2110,61 0,00 3 264,46 1,770 0,000 15,000 36,19 39,88 724,31 111,93 133,95 12,445 7,317 25 531 2 498,30 270,63 2 077,93 0,00 3 178,29 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 96/54 Official Journal of the European Communities 12. 4. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 22,500 53,51 59,35 1 086,46 170,22 200,93 18,945 13,146 37 248 3 655,18 561,13 3 164,92 499,40 4 637,05 3,670 2,500 22,500 53,52 59,35 1 086,46 170,18 200,93 18,941 13,113 37 235 3 625,91 561,13 3 165,62 499,40 4 635,32 3,670 2,500 20,500 48,83 54,08 989,88 154,47 183,07 17,193 11,386 33 732 3 128,60 561,13 2 865,57 499,40 4 200,36 4,270 2,500 17,500 41,82 46,16 845,02 131,18 156,28 14,600 9,256 30 020 3 157,63 652,87 2 492,85 512,33 3 776,79 4,270 2,500 17,500 41,82 46,16 845,02 131,18 156,28 14,600 9,256 30 020 3 1 57,63 652,87 2 492,85 512,33 3 776,79 4,270 2,500 17,500 42,10 46,47 845,02 131,18 156,28 14,587 9,092 29 871 3 022,08 652,87 2 460,17 512,33 3 690,62 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 12. 4. 90 Official Journal of the European Communities No L 96/55 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current4 1st period5 2nd period6 3rd period7 4th period8 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) - Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 6,890 0,000 30,000 71,22 79,14 1 448,61 227,96 267,90 25,371 18,434 50 000 5 096,37 1 053,45 3 612,98 0,00 6 724,02 6 577,06 3 584,72 6 577,06 6,890 0,000 30,000 71,23 79,14 1 448,61 227,91 267,90 25,366 18,394 49 985 5 065,51 1 053,45 3 613,80 0,00 6 721,92 6 575,00 3 585,55 6 575,00 6,890 0,000 30,000 71,23 79,14 1 448,61 227,91 267,90 25,366 18,358 49 985 5 026,71 1 053,45 3 613,80 0,00 6 702,59 6 556,10 3 585,55 6 556,10 6,890 0,000 20,000 47,87 52,76 965,74 149,39 178,60 16,627 9,834 32 468 2 675,78 1 053,45 2 101,31 0,00 4 540,85 4 441,60 2 073,05 4 441,60 8,620 0,000 20,000 47,83 52,76 965,74 149,70 178,60 16,662 10,385 34 287 3 577,58 1 317,96 2 360,28 0,00 4 826,85 4 721,35 2 329,98 4 721,35 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,044640 2,302360 42,290800 6,875490 7,806210 0,764279 0,736524 1 503,47 196,64500 180,68400 130,84100 2,040520 2,298580 42,280600 6,874710 7,813830 0,764536 0,739362 1 505,24 198,72300 181,45500 131,09100 2,036330 2,294430 42,269900 6,873060 7,819790 0,765101 0,742124 1 507,19 200,74600 182,47900 131,47500 2,032740 2,290810 42,247500 6,870300 7,822040 0,765478 0,744586 1 509,40 202,76200 183,58300 131,83900 2,032740 2,290810 42,247500 6,870300 7,822040 0,765478 0,744586 1 509,40 202,76200 183,58300 131,83900 2,022360 2,279160 42,152200 6,861230 7,827240 0,768629 0,752013 1 516,63 208,30600 186,92000 133,04700